IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: MICHAEL F. KISSELL                   : No. 316 WAL 2021
                                            :
                                            :
PETITION OF: MICHAEL F. KISSELL             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of March, 2022, the Application for Leave to File

Response and the Petition for Allowance of Appeal are DENIED.